 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROBERT J. ARTUZ
   Special Assistant U.S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-129-MCE
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           ORDER
14   MONICA NUNES,                                       DATE: June 11, 2020
     TALALIMA TOILOLO, and                               TIME: 10:00 a.m.
15   JOHNATHON WARD,                                     COURT: Hon. Morrison C. England, Jr.
16                               Defendants.
17

18                                             STIPULATION

19          1.     By previous order, this matter was set for status on February 6, 2020. On January 15,

20 2020, on its own motion due to the unavailability of the judge, the Court vacated the status conference

21 and continued it to June 11, 2020. ECF 40.

22          2.     The parties agree and stipulate, and request that the Court find the following:

23                 a)      The government has represented that the discovery associated with this case

24          includes over 100 GB of electronic documents including well over 10,000 of pages of police

25          reports, search warrant returns, subpoena returns, cellphone extractions, audio/video files,

26          photographs, and bank/financial records. All of this discovery has been either produced directly

27          to counsel and/or made available for inspection and copying.

28                 b)      Counsel for Defendants Monica Nunes, Talalima Toilolo, and Johnathon Ward


      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
 1         (“defendants”) desire additional time to review the current charges, review discovery, conduct

 2         research and investigation into the charges and alleged acts, consult with their clients, and

 3         otherwise prepare for trial.

 4                c)      At this time, the defendants have no objection to Court’s continuance of the status

 5         conference to June 11, 2020, and agree that such a continuance is necessary for effective

 6         preparation as outlined below.

 7                d)      Counsel for defendants believe that the Court’s continuance will provide them

 8         reasonable time necessary for effective preparation, taking into account the exercise of due

 9         diligence.

10                e)      The government does not object to the continuance.

11                f)      Based on the above-stated findings, the ends of justice served by continuing the

12         case outweigh the interest of the public and the defendant in a trial within the original date

13         prescribed by the Speedy Trial Act.

14                g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

15         et seq., within which trial must commence, the time period of February 6, 2020, to June 11, 2020

16         inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

17         because it results from a continuance ordered by the Court and agreed to and requested by the

18         defendants, on the basis of the Court’s finding that the ends of justice served by taking such

19         action outweigh the best interest of the public and the defendants in a speedy trial.

20 / / /

21 / / /

22 / / /

23 / / /

24 / / /

25 / / /

26 / / /

27 / / /

28 / / /

      STIPULATION REGARDING EXCLUDABLE TIME              2
      PERIODS UNDER SPEEDY TRIAL ACT
 1          3.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5
     Dated: January 23, 2020                                 MCGREGOR W. SCOTT
 6                                                           United States Attorney
 7
                                                             /s/ ROBERT J. ARTUZ
 8                                                           ROBERT J. ARTUZ
                                                             Special Assistant U.S. Attorney
 9

10
     Dated: January 23, 2020                                 /s/ CHRISTINA SINHA (with permission)
11                                                           CHRISTINA SINHA
                                                             Counsel for Defendant
12                                                           MONICA NUNES
13
     Dated: January 23, 2020                                 /s/ CHRIS COSCA (with permission)
14                                                           CHRIS COSCA
                                                             Counsel for Defendant
15                                                           TALALIMA TOILOLO
16
     Dated: January 23, 2020                                 /s/ TASHA CHALFANT (with permission)
17                                                           TASHA PARIS CHALFANT
                                                             Counsel for Defendant
18                                                           JOHNATHON WARD
19

20                                                   ORDER
21          IT IS SO ORDERED.
22 DATED: January 24, 2020

23

24                                            _______________________________________
25                                            MORRISON C. ENGLAND, JR.
                                              UNITED STATES DISTRICT JUDGE
26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME              3
      PERIODS UNDER SPEEDY TRIAL ACT
